DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. US 2015/0301303.
Regarding claim 1, Kim teaches a lens module (at least para [0007] and Fig. 11F), comprising: 
a lens barrel (210), a lens (L1 to L5) having an optical axis accommodated in the lens barrel (210), and 
a pressing ring (250) abutted against the lens (L5) from an image side (Fig. 11F: the fixing ring 250 abuts the image side of L5), 
wherein the pressing ring (250) comprises 
an upper surface (see annotated figure below) close to an object side, 
a lower surface (see annotated figure below) disposed opposite to the upper surface (see annotated figure below), 
an inner connecting surface (see annotated figure below) connecting the upper surface (see annotated figure below) and the lower surface (see annotated figure below), and

the outer connecting surface (see annotated figure below) is abutted against the lens barrel (210); 
the upper surface (see annotated figure below) comprises a first surface (see annotated figure below) extending towards the object side from an edge of the inner connecting surface (see annotated figure below) close to the object side along a direction far away from the optical axis, and a second surface (see annotated figure below) extending from an edge of the first surface (see annotated figure below) far away from the inner connecting surface (see annotated figure below) towards the direction far away from the optical axis; and the first surface (see annotated figure below) and the second surface (see annotated figure below) are abutted against the lens (L5).
[AltContent: arrow][AltContent: textbox (1st surface, abutting against lens)][AltContent: textbox (2nd surface, abutting against lens)][AltContent: arrow][AltContent: textbox (Edge of inner connecting surface)][AltContent: arrow][AltContent: textbox (Outer connecting surface, which is abutting the inner surface of the lens barrel 250)][AltContent: textbox (Inner connecting surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lower surface)][AltContent: textbox (Upper surface)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    363
    500
    media_image1.png
    Greyscale


Regarding claim 2, Kim teaches the lens module according to claim 1, wherein the lens (L5) comprises an optical portion (the optically active portion of the lens L5 i.e., middle portion of L5) and a bearing portion (the peripheral portion of the lens L5) disposed around the optical portion, the bearing portion (the peripheral portion of L5) comprises an object-side surface (the upper portion of L5) close to the object side, an image-side surface (the lower side of L5) disposed opposite to the object-side surface, and a peripheral surface connecting the object-side surface and the image-side surface (as shown in the annotated figure below, the image and object side surface of the lens is connected by the peripheral surface); 
the image-side surface comprises a third surface extending from an edge of the peripheral surface towards a direction close to the optical axis, a fourth surface extending from an edge of the third surface far away from the peripheral surface towards the image side along the direction close to the optical axis, and a fifth surface extending from an edge of the fourth surface far away from the third surface towards the direction close to the optical axis; the second surface is abutted against the third surface, and the first surface is abutted against the fourth surface (see annotated figure below).








[AltContent: textbox (Bearing portion)][AltContent: textbox (Optical portion)][AltContent: textbox (Object side)][AltContent: textbox (Peripheral surface)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (1st surface abutting against 4th surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd surface abutting against 3rd surface)][AltContent: textbox (Image side)][AltContent: arrow][AltContent: textbox (Fifth surface)][AltContent: arrow][AltContent: textbox (Fourth surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Third surface)][AltContent: arrow][AltContent: textbox (Edge of Peripheral surface)]
    PNG
    media_image2.png
    277
    702
    media_image2.png
    Greyscale


Regarding claim 3, Kim teaches the lens module according to claim 2, and Kim further teaches wherein the second surface and the third surface are vertical to the optical axis (as shown in Fig. 11F or annotated figure above, the 2nd surface of the retainer ring 250 and 3rd surface of the L5 are vertical to the optical axis).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Lu US 2013/0258503.
Regarding claim 5, Kim teaches the lens module according to claim 1, except for wherein the pressing ring is made of plastics.
. 
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Yang et al. US 2020/0103611.
Regarding claim 6, Kim teaches the lens module according to claim 1, except for further comprising a shielding plate disposed at the object side of the lens.
In the same field of endeavor, Yang teaches a lens module (at least in Fig. 1), comprising a shielding plate disposed between the object side of the lens (Fig. 1 and para [0061]: depicts light shielding plate S6 disposed on the object side of the lens). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide light shield plate on the object side of the lens in order to prevent unwanted light from entering the outer side of the lens, and thereby suppressing the occurrence of ghost and flare.
Regarding claim 7, the combination of Kim and Yang teaches the lens module according to claim 6, and Yang further teaches wherein a shade (S7) is disposed between the lens (L7) and the shielding plate (S6). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a shade between the lens and the shielding plate in order to prevent unwanted light from entering the outer side of the lens, and thereby suppressing the occurrence of ghost and flare.
Regarding claim 8, the combination of Kim and Yang teaches the lens module according to claim 6, and Yang further teaches further comprising a lens group (Fig. 1: L1 to L6) disposed .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Feng et al. US 2020/0158988.
Regarding claim 9, Kim teaches the lens module according to claim 1, except for wherein the inner connecting surface comprises a first inclined surface extending towards the image side from the first surface along the direction close to the optical axis, and a second inclined surface connecting the first inclined surface and the lower surface; the second inclined surface extends from the first inclined surface towards the direction far away from the optical axis.
In the same field of endeavor, Feng teaches a lens module (Fig. 2), wherein the inner connecting surface (Fig. 5: 530) comprises a first inclined surface (5301) extending towards the image side from the first surface along the direction close to the optical axis, and a second inclined surface (5302) connecting the first inclined surface (5301) and the lower surface (520); the second inclined surface (5302) extends from the first inclined surface (5301) towards the direction far away from the optical axis.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens module of Kim by utilizing the claimed inclined surface at taught by  Feng in order to reduce the stray light rays reach to the image sensor, and thereby improve the image quality. 
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yan CN 102914844 A (citation is made from the attached machine English translation document) in view of Kim et al. US 2015/0301303.
Regarding claim 1, Yan teaches a lens module (Fig. 1), comprising: a lens barrel (101), a lens (11, 12, 13, 14 and 15) having an optical axis (M) accommodated in the lens barrel (101), and
 a pressing ring (20) abutted against the lens (15) from an image side (Fig. 5: depicts image side of lens 15 abutting the retainer 20); 
wherein the pressing ring (20) comprises 
an upper surface (see annotated figure below) close to an object side, 
a lower surface (see annotated figure below) disposed opposite to the upper surface (see annotated figure below), 
an inner connecting surface (see annotated figure below) connecting the upper surface (see annotated figure below) and the lower surface (see annotated figure below), and
 an outer connecting surface (see annotated figure below) opposite to the inner connecting surface (see annotated figure below); 
the outer connecting surface (see annotated figure below) is abutted against the lens barrel (101); 
the upper surface (see annotated figure below) comprises a first surface (see annotated figure below) extending towards the object side from an edge of the inner connecting surface (see annotated figure below) close to the object side along a direction far away from the optical axis, and a second surface (see annotated figure below) extending from an edge of the first surface (see annotated figure below) far away from the inner connecting surface (see annotated 
[AltContent: textbox (1st surface)][AltContent: arrow][AltContent: textbox (2nd surface)][AltContent: arrow][AltContent: textbox (Outer connecting surface, which is abutting the inner surface of the lens barrel 101)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Inner connecting sruface)][AltContent: arrow][AltContent: textbox (Lower surface)][AltContent: arrow][AltContent: textbox (Upper surface)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    460
    439
    media_image3.png
    Greyscale


the first surface (see annotated figure below) and the second surface (see annotated figure below) are abutted against the lens.
As shown above i.e., Fig.5, Yan teaches the second surface of the upper surface of the retainer 20 abuts against the image side of lens 15, but fails to teach the first surface is also abuts against the lens. However, Examiner notes that the shape of the upper surface of the pressing ring and shape of the image side surface of the lens are a design variation along with specific application of the technology, and one of ordinary skill in the art would achieved the claimed structure (first surface of the retainer 20 abutted against the lens) in order to provide better 
In any event, Yan and Kim are related with respect to lens module. 
Kim teaches a lens module (at least in Fig. 11F), wherein the first surface (see annotated figure below) and the second surface (see annotated figure below) are abutted against the lens (L5). Accordingly, it would have been obvious to one of ordinary skill in the art to select different top surfaces and second side surface to abut against the image side surface of the lens in order to provide better contact surface area of the pressing ring with the image-side surface of the lens when abutting to each other during assembly of the lens module, and thus provide stable attachment of the lens group with the lens barrel. 

[AltContent: arrow][AltContent: textbox (1st surface, abutting against lens)][AltContent: textbox (2nd surface, abutting against lens)][AltContent: arrow][AltContent: textbox (Upper surface)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    363
    500
    media_image1.png
    Greyscale

Regarding claim 4, the combination of Yan and Kim teaches the lens module according to claim 1, and Yan further teaches wherein the upper surface further comprises a sixth surface extending from an edge of the second surface far away from the first surface towards the image side, and a seventh surface extending from an edge of the sixth surface far away from the second surface towards a direction far away from the optical axis; the seventh surface and the first surface are spaced apart from each other, the seventh surface is spaced apart from the lens, and the seventh surface is smoothly connected in transition with the outer connecting surface (see annotated figure below).

[AltContent: textbox (2nd surface)][AltContent: textbox (1st surface)][AltContent: arrow][AltContent: textbox (Outer connecting surface)][AltContent: arrow][AltContent: textbox (7th surface)][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: textbox (6th surface)][AltContent: arrow]
    PNG
    media_image3.png
    460
    439
    media_image3.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872